DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                              Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 1 of 25



                                     1   REBECCA WILLIFORD – CA BAR NO. 269977
                                         rwilliford@dralegal.org
                                     2   MEREDITH J. WEAVER – CA BAR NO. 299328
                                     3   mweaver@dralegal.org
                                         EMILY SEELENFREUND – CA BAR NO. 804482 (Registered Legal Services Attorney)
                                     4   eseelenfreund@dralegal.org
                                         Disability Rights Advocates
                                     5   2001 Center Street, 4th Floor
                                         Berkeley, California 94704-1204
                                     6   Tel: (510) 665-8644
                                     7   Fax: (510) 665-8511

                                     8   Attorneys for Plaintiffs

                                     9

                                    10                                 UNITED STATES DISTRICT COURT

                                    11                              NORTHERN DISTRICT OF CALIFORNIA

                                    12                                OAKLAND/SAN FRANCISCO DIVISION
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13

                                    14
          (510) 665-8644




                                    15   TIFFANY RUFFA, KATHRYN CANFIELD,                Case No.
                                         and ISIDORE NIYONGABO, on behalf of
                                    16   themselves and all others similarly situated,   CLASS ACTION – Title III of the
                                                                                         Americans with Disabilities Act; the Unruh
                                    17                  Plaintiffs,                      Civil Rights Act

                                    18   v.                                              INDIVIDUAL ACTION – the Unruh Civil
                                                                                         Rights Act
                                    19   SOCIETY FOR HUMAN RESOURCE
                                         MANAGEMENT,
                                    20
                                                        Defendant.
                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 2 of 25



                                     1                                            INTRODUCTION
                                     2           1.      For years, the Society for Human Resource Management (“SHRM”) has denied
                                     3   Plaintiffs Tiffany Ruffa, Kathryn Canfield, and Isidore Niyongabo (collectively “Plaintiffs”) and
                                     4   other d/Deaf1 human resource (“HR”) professionals equal access to the certifications,
                                     5   educational services, and other benefits it makes available to its members and customers without
                                     6   disabilities. SHRM has failed to provide Plaintiffs and other d/Deaf HR professionals access to
                                     7   sign language interpreters, closed captioning, and timely transcripts of courses and events, as
                                     8   well as other necessary forms of effective communication.
                                     9          2.      With over 300,000 members in 165 countries, SHRM describes itself as “the
                                    10   foremost expert, convener and thought leader on issues impacting today’s evolving
                                    11   workplaces.”2 SHRM offers widely utilized certifications for HR professionals, which may be
                                    12   obtained through examinations and must be maintained through re-examination or continuing
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   education. For many HR professionals, these certifications are critical for career advancement
                                    14   and skill development. Indeed, SHRM states that over 5,000 employers seek to employ SHRM
          (510) 665-8644




                                    15   credential holders each month.3 SHRM also offers courses to help individuals prepare for SHRM
                                    16   certification examinations as well as a variety of other educational programming, most of which
                                    17   individuals can use to earn credits toward SHRM recertification.
                                    18          3.      SHRM offers in-person as well as online content. Membership is open to the
                                    19   public, and members receive discounts on public-facing content such as exams and courses, as
                                    20   well as access to some members-only programming like podcasts and webcasts.
                                    21          4.      While SHRM’s “mission is to empower people and workplaces by advancing HR
                                    22   practices and by maximizing human potential,”4 the inaccessibility of its programs denies d/Deaf
                                    23
                                         1 The capitalized word “Deaf” refers to a person who is both deaf and identifies as a member of
                                    24   Deaf Culture; a linguistic minority with its own language (signed language) and culture. The
                                         lowercase “deaf” refers to the larger group of people with severe-profound hearing loss.
                                    25   Plaintiffs use d/Deaf to encompass the broader group of individuals with severe-profound
                                         hearing loss while also recognizing the Deaf identity.
                                    26
                                         2 About SHRM, SHRM, https://www.shrm.org/about-shrm (last visited July 19, 2021).

                                    27   3 Why Seek SHRM Certification?, SHRM, https://www.shrm.org/certification/about/Pages/why-
                                         seek-shrm-certification.aspx (last visited July 19, 2021).
                                    28
                                         4 About SHRM, SHRM, https://www.shrm.org/about-shrm (last visited July 19, 2021).



                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                1
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 3 of 25



                                     1   members and customers full and equal access to the benefits and services it offers to those who
                                     2   are hearing. SHRM routinely fails to provide information about the accessibility of its programs
                                     3   on its website, or information about how to request accommodations. Plaintiffs are often unable
                                     4   to tell if SHRM’s advertised in-person and virtual content will be offered in an accessible format,
                                     5   such as with closed captioning or live sign language interpretation.
                                     6             5.    Plaintiffs’ attempts to request accommodations have been met with denials, offers
                                     7   of accommodations that would not be adequate to provide access, and sometimes no response at
                                     8   all. Thus, Plaintiffs are unable to access SHRM content in a manner comparable to hearing
                                     9   people.
                                    10             6.   SHRM’s failure to provide access to its content to d/Deaf members and customers
                                    11   violates Title III of the Americans with Disabilities Act (“ADA”) and California state civil rights
                                    12   law. Thus, Plaintiffs bring this civil-rights lawsuit against Defendant SHRM on behalf of
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   themselves and a putative class of all other d/Deaf SHRM members and customers, as well as
                                    14   potential SHRM members and customers, nationwide who have been discriminated against on
          (510) 665-8644




                                    15   the basis of their deafness; and a putative subclass of all d/Deaf SHRM members and customers,
                                    16   as well as potential SHRM members and customers, in California who have been discriminated
                                    17   against on the basis of their deafness.
                                    18             7.   Plaintiffs notified SHRM of these problems in October 2020 but were unable to
                                    19   obtain the commitments needed from SHRM to ensure that d/Deaf members and customers have
                                    20   equal access to SHRM programs and services, and d/Deaf HR professionals continue to face
                                    21   effective communication barriers in connection with SHRM programs. Plaintiffs were thus faced
                                    22   with no choice but to pursue their legal remedies in court.
                                    23                                     JURISDICTION AND VENUE
                                    24             8.    This action is brought pursuant to the ADA, 42 U.S.C. § 12182, et seq. and the
                                    25   Unruh Civil Rights Act, Cal. Civ. Code § 51, et seq.
                                    26             9.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for
                                    27   Plaintiffs’ claims arising under the ADA.
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 2
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 4 of 25



                                     1           10.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) for
                                     2   Plaintiffs’ claims arising under the Unruh Civil Rights Act.
                                     3           11.     Venue is proper in the Northern District of California pursuant to 28 U.S.C.
                                     4   § 1391(b), because: (1) SHRM has “contacts . . . sufficient to subject it to personal jurisdiction”
                                     5   within this District and (2) a substantial part of the events or omissions giving rise to Plaintiffs’
                                     6   claims occurred within this District.
                                     7           12.     Because the events and omissions giving rise to Plaintiffs’ claims occurred in
                                     8   Alameda County, this case should be assigned to the Northern District’s San Francisco division
                                     9   or its Oakland division. L.R. Civ. 3-2(c).
                                    10                                                 PARTIES
                                    11           13.     Plaintiff Tiffany Ruffa lives in Livermore, California. She has been an HR
                                    12   professional for more than fifteen years and has numerous professional certifications, including
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   SHRM’s Certified Professional certification, SHRM-CP. Ms. Ruffa founded her own HR
                                    14   consulting firm in the San Francisco Bay Area in 2019, HRBloom Co, a small business that
          (510) 665-8644




                                    15   provides HR services to other small Deaf-owned businesses around the United States and
                                    16   internationally. Ms. Ruffa has been a member of SHRM for more than four years. She is Deaf
                                    17   and has been since birth. Her first and primary language is American Sign Language (“ASL”).
                                    18   She is fourth-generation Deaf and a fourth-generation ASL user, as her brother, parents, uncle,
                                    19   grandparents, and great grandparents are also Deaf and use ASL.
                                    20           14.     Plaintiff Kathryn Canfield lives in Fremont, California. She is a Staff Services
                                    21   Manager for California School for the Deaf (“CSD”). She started working in human resources in
                                    22   2012. Her previous role at CSD, which she held for two years, involved workers’ compensation
                                    23   issues, salary setting, and personnel forms. She has been an SHRM member since 2017 and
                                    24   began using the SHRM website as a non-member several years prior to becoming a member. She
                                    25   received the SHRM-CP certification in 2019. Ms. Canfield also created her own consulting
                                    26   business, Canfield HR Consulting, in 2020. Ms. Canfield was born hearing but became Deaf at
                                    27   age 6. She attended both public school and schools for Deaf children for her primary education
                                    28   and received her undergraduate degree from Gallaudet University and a master’s degree in


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                      3
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 5 of 25



                                     1   Public Administration from National University with an emphasis on Human Resource
                                     2   Management. She is Deaf and her primary language is ASL.
                                     3           15.     Plaintiff Isidore Niyongabo resides in Austin, Texas. He was recently named the
                                     4   Chief People Officer for The Learning Center for the Deaf in Framingham, Massachusetts, and
                                     5   as such will oversee all of the organization’s HR functions, including managing the HR team,
                                     6   organizational culture, people strategy, and diversity and inclusion, as well as federal, state, and
                                     7   local compliance. He previously worked for Convo Communications for six years as an HR
                                     8   generalist, HR manager, HR director, and ultimately Director of Employee Relations.
                                     9   Mr. Niyongabo has a bachelor’s degree from San Diego State University and a master’s degree
                                    10   from University of San Diego. He also has a certification in Strategic HR Leadership from
                                    11   Cornell University. Mr. Niyongabo has been an SHRM member since 2015 and received
                                    12   SHRM’s Senior Certified Professional certification, SHRM-SCP, in 2019. He is Deaf and his
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   primary language is ASL.
                                    14           16.     Defendant SHRM is the largest professional human resources membership
          (510) 665-8644




                                    15   association in the world. It is a 501(c)(6) non-profit organization with headquarters in
                                    16   Alexandria, Virginia.
                                    17                                      FACTUAL ALLEGATIONS
                                    18           17.     SHRM provides products and services in-person and virtually to both members
                                    19   and non-members around the country. Members receive discounts on SHRM’s products and
                                    20   services, as well as access to tools, resources, information, and networks valuable to their work
                                    21   as HR professionals.
                                    22          18.     SHRM Membership is open to the public and costs $219 annually.
                                    23          19.     There are more than 575 affiliated SHRM chapters around the United States.
                                    24          20.     SHRM’s consolidated total revenue, including affiliates and subsidiaries, was
                                    25   over $168 million in 2019.
                                    26                                          Certification Programs
                                    27           21.     SHRM offers certification programs to members and non-members, who can
                                    28   become Certified Professionals (SHRM-CP) or Senior Certified Professionals (SHRM-SCP).


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                     4
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                             Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 6 of 25



                                     1           22.     In 2018, 15.4% of HR professionals surveyed by the company PayScale were
                                     2   SHRM Certified Professionals, and 5.3% were Senior Certified Professionals. PayScale also
                                     3   estimated that the SHRM-CP was responsible for a 3.9% boost in pay, and the SHRM-SCP
                                     4   responsible for a 5.7% boost.5
                                     5           23.    SHRM’s certification exams can be taken in-person or remotely.
                                     6           24.    SHRM offers self-study as well as instructor-led courses for professionals to
                                     7   prepare for the certification exams. These courses can be taken either virtually or in-person.
                                     8           25.    SHRM members receive discounts on both the certification exam and the
                                     9   preparatory courses. For example, a 3-week “Virtual SHRM-CP Power Prep” course is available
                                    10   for $995 for members and $1,270 for non-members. 6
                                    11           26.     To sustain an SHRM-CP or SHRM-SCP certification, members must recertify
                                    12   every three years. This entails either retaking the certification exam or earning sixty professional
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   development credits (“PDCs”), which are calculated at a rate of one credit per hour of qualifying
                                    14   programming. The professional must also pay the recertification fee of $100 for members or
          (510) 665-8644




                                    15   $150 for non-members.
                                    16           27.     Certified professionals can earn credits through SHRM’s own course and program
                                    17   offerings or through external programs. For example, SHRM’s and its affiliates’ conferences are
                                    18   worth 12 PDCs; SHRM’s education programs are worth 7.5 to 36 PDCs; college or university
                                    19   courses are worth 10 or more PDCs; and SHRM’s free hour-long webcasts are worth 1 PDC.
                                    20   SHRM also offers SHRM On Demand, a subscription-based service to access hundreds of
                                    21   recorded sessions from major SHRM conferences through which certified professionals can earn
                                    22   some or all of their PDCs. SHRM’s podcast series, “Honest HR,” is worth 1-2 PDCs per podcast.
                                    23   Professionals can also earn PDCs through books and local SHRM-affiliated chapter
                                    24   programming.
                                    25

                                    26
                                         5 The 2018 Market Value of HR Certifications for HR Pros: U.S. Edition, PayScale, 7, 11 (2018),
                                    27   https://www.payscale.com/content/whitepaper/US-HR-Certification.pdf.
                                         6 SHRM-CP Certification Power Preparation, THE SHRMSTORE, https://store.shrm.org/SHRM-
                                    28
                                         CP-Certification-Power-Preparation (last visited July 19, 2021).

                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 5
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                             Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 7 of 25



                                     1             28.    SHRM also offers specialty credentials, such as the Inclusive Workplace Culture
                                     2   Specialty Credential and the California Law HR Specialty Credential, which are worth 17-26
                                     3   PDCs.
                                     4                                    SHRM Educational Programming
                                     5             29.    SHRM offers in-person programming to members and non-members around the
                                     6   country. For example, in 2020 SHRM’s scheduled in-person programming included: SHRM
                                     7   People Analytics in Seattle, Washington; WorkVision 2020 in Scottsdale, Arizona;
                                     8   Advocacy@Work in Washington, D.C.; and SHRM Annual Conference & Exposition in San
                                     9   Diego, California. In 2021, SHRM has the following in-person programming scheduled: SHRM
                                    10   Annual Conference & Exposition in Las Vegas, Nevada; SHRM Talent Conference & Expo in
                                    11   Las Vegas, Nevada; and Inclusion 2021 in Austin, Texas.
                                    12             30.    SHRM also offers extensive live and on-demand online programming. In addition
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   to options for virtual participation in the events described in the preceding paragraph, SHRM
                                    14   also offers live online programs such as Investing in People with Data-Driven Solutions (June
          (510) 665-8644




                                    15   10-11, 2021) and Workplace Communications: Using Storytelling to Elevate Credibility (June
                                    16   25, 2021).
                                    17             31.    SHRM offers On Demand Webcasts on topics including talent acquisition and
                                    18   retention; employment law and regulation; performance management; diversity, equity, and
                                    19   inclusion; and more. Most webcasts are available for 3-4 months after their live broadcast.7
                                    20             32.    SHRM’s spring 2021 online offerings include a special focus on the COVID-19
                                    21   Crisis and Return to Work.
                                    22
                                             SHRM Fails to Make its Certification, Educational Programming, and Resources Accessible to
                                    23                                              Deaf Members

                                    24             33.    In order for SHRM members and customers who are d/Deaf to access SHRM’s

                                    25   programs, the programs must be provided via a method of communication that is effective,

                                    26

                                    27

                                    28   7On Demand Webcasts, SHRM, https://www.shrm.org/LearningAndCareer/learning
                                         /webcasts/Pages/archive.aspx (last visited July 19, 2021).

                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 6
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 8 of 25



                                     1   which may include sign language interpretation, captioning, transcripts, or other forms of
                                     2   communication.
                                     3          34.       Depending on the type of content, a d/Deaf participant may need additional
                                     4   accommodations in order to obtain the same opportunity as a hearing person to access and
                                     5   benefit from the program. For example, while live interpretation may provide effective
                                     6   communication during an event, HR educational content frequently entails technical terms that
                                     7   are important to understand and communicate with complete accuracy, so a transcript may also
                                     8   be necessary to provide the same benefit of the educational content. In addition, a person who is
                                     9   watching live interpretation or reading closed captioning during an event may not be able to take
                                    10   simultaneous notes and may need a note-taker or a transcript of the material in order to have the
                                    11   same access as a hearing person. There are other instances where a transcript alone will not
                                    12   suffice and live captioning is necessary to allow individuals to simultaneously view presenters’
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   words alongside their facial expressions and body language.
                                    14           35.      SHRM has routinely failed to provide effective communication to its d/Deaf
          (510) 665-8644




                                    15   members and potential members, including Plaintiffs.
                                    16           36.      SHRM’s website is one of the primary ways members and customers obtain
                                    17   information about certification programs, educational programs and other SHRM events.
                                    18   Although the website contains numerous posts and pages regarding accessibility from an HR
                                    19   perspective, including a sample ADA reasonable accommodation request form for employees,
                                    20   the website has no accessibility policy of its own. Nor does the site have a page dedicated to
                                    21   accommodations for SHRM services or contact information for an ADA coordinator. And, until
                                    22   recently, SHRM provided no process through which participants could request such
                                    23   accommodation for any programming, and still only references accommodations in limited
                                    24   circumstances.
                                    25           37.      Additionally, SHRM does not provide information about the accessibility of the
                                    26   vast majority of its on-demand offerings, so Plaintiffs and class members are unable to identify
                                    27   from the program and course listings on the website whether those offerings will be accessible to
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                  7
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                           Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 9 of 25



                                     1   them. Because of this, Plaintiffs and class members cannot register for a program or course with
                                     2   confidence that they will be able to access the content.
                                     3           38.       In the absence of available information about the accessibility of much of
                                     4   SHRM’s programming and an adequate accommodations process, Plaintiffs have attempted ad
                                     5   hoc solutions by submitting requests through a generic online contact form and to various SHRM
                                     6   email addresses.
                                     7           39.       Plaintiffs have often received no confirmation or record of requests submitted
                                     8   through the online contact form. And when customer service representatives have responded,
                                     9   they and those to whom such requests were elevated, demonstrated a lack of knowledge
                                    10   regarding the types of accommodations that d/Deaf individuals may require. As a result,
                                    11   Plaintiffs have missed programming, faced delays in certifications, or been forced to utilize
                                    12   ineffective methods of communication to participate in or attend SHRM programming, among
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   other barriers.
                                    14       Certification Programs and Courses
          (510) 665-8644




                                    15           40.       Plaintiffs Niyongabo and Canfield have encountered barriers when trying to
                                    16   access SHRM’s certification programs and courses.
                                    17           41.       Plaintiff Niyongabo reached out to SHRM in August 2017 regarding
                                    18   inaccessibility of audio content within the SHRM Learning System, which he had paid to access
                                    19   in order to prepare to take the SHRM-CP certification exam. He had not passed the June 2017
                                    20   exam due to his inability to adequately use the Learning System because of the absence of sign
                                    21   language interpretation or captioning. SHRM’s Michelle Sparacino, Vice President of
                                    22   Certification Services & Operations, responded to Mr. Niyongabo in September 2017 that
                                    23   captioning was not yet available for the Learning System audio content, and offered to provide
                                    24   transcripts instead along with a new subscription for 18 months to the 2017 Learning System and
                                    25   a free retake of the exam for either the time period December 1, 2017 – February 15, 2018 or
                                    26   May 1 – July 15, 2018. Mr. Niyongabo planned to re-take the exam in spring 2018. On
                                    27   September 15, 2017, Ms. Sparacino sent Mr. Niyongabo several transcripts of Learning System
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 8
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 10 of 25



                                     1   audio content but explained that the files might not be all the content, as she “was expecting it to
                                     2   be longer.”
                                     3           42.     Unfortunately, the incomplete transcripts were not an adequate accommodation or
                                     4   substitution for captioning within the Learning System. The transcripts constituted one long
                                     5   block of text which was not divided by section or chapter. Mr. Niyongabo could not focus on
                                     6   certain portions of the content without going through the entire transcript. While the audio
                                     7   content within the Learning System has videos containing key information that often show up on
                                     8   the exams, or tips on areas students should focus on, the transcript provided to Mr. Niyongabo
                                     9   did not similarly highlight such helpful content. In addition, without captioning, Mr. Niyongabo
                                    10   was not able to follow along with lectures that include visual content such as graphs and some
                                    11   key infographics to help students understand concepts, such as the employee life cycle.
                                    12           43.     With only a few months left in 2017 and some incomplete, unwieldy transcripts,
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   Mr. Niyongabo did not have enough time to prepare for the 2017 exam, and SHRM did not
                                    14   provide him any transcripts of the 2018 content in the spring. Mr. Niyongabo was again unable
          (510) 665-8644




                                    15   to pass the exam in July 2018 without captioning in the Learning System and missed a promotion
                                    16   opportunity for which he was otherwise eligible.
                                    17           44.     Mr. Niyongabo followed up with Ms. Sparacino in March 2019 to inquire whether
                                    18   captioning was available within the Learning System and did not receive a response.
                                    19           45.     Ultimately, Mr. Niyongabo signed up for an in-person, three-month certification
                                    20   exam preparation course at the University of Texas Center for Professional Education, which
                                    21   provided an interpreter for the course. This course cost Mr. Niyongabo approximately $1,500.
                                    22           46.     Mr. Niyongabo then took the SHRM-SCP exam in May 2019. SHRM did not
                                    23   waive the $300 test fees again.
                                    24           47.     Mr. Niyongabo lost significant time preparing for the test multiple times and
                                    25   traveling to in-person classes in order to obtain appropriate interpretation of the course content
                                    26   which he could not access through SHRM directly.
                                    27           48.     Additionally, Plaintiff Canfield has encountered multiple barriers and insufficient
                                    28   information about accommodations regarding use of the SHRM Learning System. As a result,


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                   9
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 11 of 25



                                     1   she studied on her own for the SHRM-CP certification in 2018 after being unable to determine
                                     2   whether SHRM’s training materials included captions for audio content.
                                     3       SHRM Educational Programming, Webinars, and Web Events
                                     4           49.     Plaintiffs have all encountered barriers when attempting to utilize SHRM’s online
                                     5   educational programming.
                                     6          50.     In 2019, Plaintiff Canfield did not utilize the offered benefits of her SHRM
                                     7   membership due to the lack of information about accommodations on the SHRM website and on
                                     8   informational and promotional materials.
                                     9          51.     When faced with the need to obtain PDCs to maintain her SHRM-CP
                                    10   certification, in May 2020, Ms. Canfield signed up for a webinar focusing on recruitment. The
                                    11   confirmation email indicated that questions could be directed to webcast@shrm.org, however,
                                    12   when Ms. Canfield emailed this address regarding her requested accommodations, the email
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   bounced back as undeliverable. She could not find any other instructions or information for
                                    14   requesting accommodations for the webinar but reached out to the local Northern California
          (510) 665-8644




                                    15   SHRM chapter for assistance as a last attempt. Unfortunately, the Northern California chapter
                                    16   was not able to assist.
                                    17           52.     As Ms. Canfield continued to grow her consulting business in 2020, she depended
                                    18   more on SHRM for its available information and resources but found that they were not always
                                    19   accessible. For instance, a video on ADA Reasonable Accommodation Best Practices was not
                                    20   captioned.
                                    21           53.     On July 19, 2020, Ms. Canfield signed up for SHRM Northern California’s
                                    22   September 2020 program, HR Reimagined. Immediately after paying, she emailed and requested
                                    23   accommodations through the Northern California SHRM chapter. She did not receive a
                                    24   confirmation that captioning would be available until the week prior to the conference, and even
                                    25   then, she did not have access to the networking portions of the program because captioning was
                                    26   only provided for the course sessions themselves and not for other portions of the event.
                                    27           54.     On January 24, 2021, Ms. Canfield registered for an SHRM course called
                                    28   “Leading Workplace Investigations,” scheduled to take place beginning March 15, 2021. The


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                              10
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                             Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 12 of 25



                                     1   event was worth 13.5 PDCs and qualified for the SHRM Workplace Investigations Specialty
                                     2   Credential. On March 1, she received an email about the upcoming course, but it did not include
                                     3   any information about available accommodations or how to request them. Ms. Canfield
                                     4   attempted to request accommodations by emailing shrmconfsem@shrm.org the same day. On
                                     5   March 2, she received an email from SHRM representative Ignacio Rodriguez acknowledging
                                     6   her request. By March 15, 2021, when the course was due to begin, she had received no other
                                     7   response from SHRM, and no substantive response addressing her accommodations request.
                                     8   When Ms. Canfield logged into the course there was no interpretation or closed captioning
                                     9   available. She followed up again to Ignacio Rodriguez’s response to her accommodations
                                    10   request, and subsequently received several emails between March 16 and March 19 from various
                                    11   SHRM representatives regarding her request. One, from SHRM’s Manager of Educational
                                    12   Programs Riley Kishkunas, apologized for “the delay that occurred in having this information
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   provided to you along with these accommodations not being met.” Mr. Kishkunas wrote that
                                    14   “[o]ffering interpretation services is our consistent accommodation,” but that SHRM “currently
          (510) 665-8644




                                    15   ha[s] not tested the captioning/transcript in our current technology.” He recommended that Ms.
                                    16   Canfield enroll in “another offering of this program.” Ms. Canfield also discussed the request
                                    17   with SHRM’s Director of Educational Programs Liz Lacey through a video relay service
                                    18   telephone call. During this conversation, Ms. Lacey at first stated that future workshops would
                                    19   be recorded, sent to an interpretation company to provide interpretation, and then made available
                                    20   to Ms. Canfield after the fact; but she subsequently stated there would be live remote
                                    21   interpretation. Ultimately, Ms. Canfield chose to re-register for the course and credential, and
                                    22   was provided a live remote interpreter, but only after enduring a two-month delay due to the
                                    23   lengthy process of pursuing what should have been a simple request.
                                    24           55.    In late 2020, SHRM began offering a series for members called “Tune in
                                    25   Tuesdays,” a “brand-new digital series of interactive episodes airing live the second Tuesday of
                                    26   each month”8 in anticipation of the 2021 SHRM annual conference. These are not just webcasts,
                                    27

                                    28   8Tune in Tuesdays, SHRM21, https://tuneintuesdays.shrm.org/?_ga=2.183244837.229450629.
                                         1622654208-558687534.1622654208 (last visited July 19, 2021).

                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 11
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 13 of 25



                                     1   but rather interactive events where attendees get the opportunity to network with peers through
                                     2   live chats and contribute to the conversation in real time through interactive polling and Q&As.
                                     3   Attending an episode of Tune in Tuesday provides participants with 1 PDC.
                                     4           56.     The Tune in Tuesdays registration page provides no information about
                                     5   accessibility, nor any way to request accommodations. Plaintiffs have attempted to attend these
                                     6   events but have not been provided adequate accommodations and cannot access them. They have
                                     7   attempted to request accommodations through SHRM’s contact form since January 2021.
                                     8           57.     Plaintiff Canfield attended Tune in Tuesday events on February 9, 2021 and
                                     9   March 9, 2021. There was no process through which she could request accommodations in
                                    10   advance. During each episode, she requested closed captions via the live Q&A feature within the
                                    11   webcast platform. SHRM did not provide closed captioning during the webcast.
                                    12          58.     Ms. Ruffa has also faced barriers attempting to access the benefits of Tune in
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   Tuesdays. During the March 2021 Tune in Tuesdays event, SHRM’s Chief of Staff and Head of
                                    14   Government Affairs & Corporate Secretary Emily Dickens interviewed Khadijah Sharif-
          (510) 665-8644




                                    15   Drinkard and Elke Suber about transitioning in, through, and out of workplaces. More than 1,500
                                    16   people joined the live conversation. Ms. Ruffa wrote, “Hi, I’m looking for the closed captions,”
                                    17   and moderator Liz Petersen responded, “Tiffany we do not have them during this session
                                    18   immediately, but there will be a transcript with the recording on the website at this same place by
                                    19   next week.” Afterwards, Ms. Ruffa responded to the email announcing the March 9 program,
                                    20   explaining that it was inaccessible and requesting that future live interviews be made accessible.
                                    21   No one from SHRM responded to this request.
                                    22          59.     Providing only a transcript one week after the live event precludes Plaintiffs from
                                    23   participating in the live conversation, asking questions that may be answered by the presenters,
                                    24   and accessing the information provided in the webinar in a timely fashion. In addition, providing
                                    25   only delayed transcripts requires Plaintiffs to spend twice as long attending the event as other HR
                                    26   professionals—they must watch the recording, even though they cannot access what is being
                                    27   said, in order to obtain their PDC, and then go back a week later and read the transcript in order
                                    28   to actually receive the educational benefit of attending the event and gain the information


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 12
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                             Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 14 of 25



                                     1   provided. In addition, an after-the-fact transcript prevents Plaintiffs from being able to view the
                                     2   event and associate the presenters’ words side by side with their facial expressions and body
                                     3   language, which are critical aspects of communication that Plaintiffs would be able to access
                                     4   with live captioning or sign language interpretation. If Plaintiffs review only the transcript after
                                     5   the fact, they may miss the opportunity to obtain the PDC because it may have expired.
                                     6           60.    In April 2021, three months after Plaintiffs first began requesting
                                     7   accommodations for Tune in Tuesdays, SHRM began providing Automatic Speech Recognition
                                     8   (“ASR”) captions during the episodes. The ASR captions contain numerous errors, some of
                                     9   which are obvious from the caption text but many of which Plaintiffs and members of the class
                                    10   may have no way to know are present. The National Deaf Center on Postsecondary Outcomes
                                    11   (“NDC”) has analyzed ASR’s impact on d/Deaf students and notes that ASR is “not comparable
                                    12   to what speech-to-text professionals provide” and that “deaf students are . . . forced to decipher
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   errors in ASR captions, without access to the original source of information.”9 NDC explains
                                    14   that factors “such as accents, female speakers, multiple or overlapping speakers in group
          (510) 665-8644




                                    15   discussion, and audio distortion” worsen ASR’s accuracy and that ASR typically does not
                                    16   contain grammar or punctuation markers, speaker identification, accurate technical vocabulary,
                                    17   or homonym differentiation.10 Defendant’s use of ASR deprives Plaintiffs of equal access
                                    18   because they must undertake the difficult and distracting work of attempting to decipher ASR
                                    19   while also absorbing the material and engaging with the interactive features. Plaintiffs’ hearing
                                    20   colleagues and counterparts do no not face this obstacle. Further, the inaccuracy of the
                                    21   information provided limits its utility and places d/Deaf HR professionals at risk of relying on
                                    22   inaccurate information in their professional capacity.
                                    23           61.    Plaintiff Niyongabo registered for a member-exclusive webcast “CEO of Pfizer
                                    24   Shares What You Need to Know” on March 15, 2021, promising attendees would learn the latest
                                    25

                                    26   9 Auto Captions and Deaf Students: Why Automatic Speech Recognition Technology Is Not the
                                         Answer (Yet), National Deaf Center on Postsecondary Outcomes (Oct. 27, 2020),
                                    27   https://www.nationaldeafcenter.org/news/auto-captions-and-deaf-students-why-automatic-
                                         speech-recognition-technology-not-answer-yet.
                                    28
                                         10 Id.



                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                   13
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 15 of 25



                                     1   on COVID-19 “[v]accine development and distribution,” “[t]he future of remote and hybrid
                                     2   work,” and “[w]hat employers can do if workers refuse the vaccine.” The webcast was scheduled
                                     3   to take place on March 16, 2021 and was worth 1 PDC towards SHRM-CP or SHRM-SCP
                                     4   recertification. During the registration process, there was no way for Mr. Niyongabo to identify
                                     5   whether the webcast would include closed captioning, nor was there any way for him to request
                                     6   accommodations.
                                     7           62.     Plaintiff Ruffa signed up for the same webcast. She was not able to access
                                     8   information about accessibility, nor request accommodations during registration. Ms. Ruffa
                                     9   emailed customer-care@help.shrm.org and shrm@shrm.org on March 16 at the beginning of the
                                    10   business day and asked about accessibility in the form of closed captions and a transcript. She
                                    11   did not receive a response. When the event began, there were no captions. Ms. Ruffa promptly
                                    12   submitted an inquiry in the program’s live Q&A box about the availability of captions, but did
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   not receive a response.
                                    14           63.     On April 8, 2021—more than two weeks after the event—Ms. Ruffa received a
          (510) 665-8644




                                    15   response to her March 16 email inquiry, stating that “the webinar has already the close caption
                                    16   option. [sic]” The response contained a forwarded email thread showing that various higher-level
                                    17   SHRM personnel had failed to respond to the internal “escalation” of the request. That a
                                    18   customer service representative needed to “escalate” a simple accommodation request, and that
                                    19   the individuals to whom he escalated it failed to respond, demonstrates that SHRM lacks a
                                    20   process for adequately and timely providing accommodations. Ms. Ruffa attempted to access the
                                    21   webinar after receiving SHRM’s response, and it did not in fact have captions.
                                    22          64.     Defendant’s failure to provide captions or other effective communication during
                                    23   the webinar excluded Plaintiffs Niyongabo and Ruffa from the ability to obtain time-sensitive
                                    24   and critical information regarding the COVID-19 vaccine and its impact on the workplace—
                                    25   information they, like the many hearing HR professionals who signed up for the webcast, require
                                    26   in order to be able to do their jobs effectively.
                                    27          65.     On April 2, 2021, Ms. Ruffa registered for an April 13, 2021 webcast called
                                    28   “Create Your Own Employee Journey Map.” The event was worth 1 PDC. She sent an email to


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                14
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 16 of 25



                                     1   customer-care@help.shrm.org the same day, requesting closed captions and a transcript. She
                                     2   received no response until April 6, when she was informed by Customer Experience
                                     3   representative Ignacio Rodriguez that he would “investigate” her request for accommodations.
                                     4   Less than thirty minutes later, he responded again and stated: “[U]nfortunately, we are not able
                                     5   to provide captioning/transcripts for these particular webcasts at this time. However, we are
                                     6   always continuing to explore options to improve the Create Your Own Employee Journey Map
                                     7   webcast experience for all of our members, and we certainly appreciate your inquiry.”
                                     8   Mr. Rodriguez then directed Ms. Ruffa, if she needed further assistance, to dial an 800 number
                                     9   and select option 3, or to “email us at https://shrm.org/about-shrm/Pages/Ask-A-Question.aspx.”
                                    10          66.     In June 2021, Ms. Ruffa registered and paid for an SHRM program called
                                    11   “Getting Talent Back to Work Certification,” however there were no closed captions or transcript
                                    12   available. On June 12, 2021, Ms. Ruffa emailed elearning@shrm.org to request these
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   accommodations. Two days later, she received a response from Cintia Roman, a member of
                                    14   SHRM’s Customer Experience team, indicating that because “this is a SHRM’s foundation
          (510) 665-8644




                                    15   class” Ms. Ruffa would need to contact SHRMFOUNDATION@SHRM.ORG. Ms. Ruffa then
                                    16   promptly emailed the referral address and received a response four days later, on June 18, from
                                    17   Elizabeth Kohm, Sr. Specialist in Engagement and Philanthropy. Ms. Kohm apologized for her
                                    18   “delay in responding” noting that “it has been a busy week and [she] was out of pocket for part
                                    19   of it on top of that.” She represented that she had opened a ticket on “the closed captions issue”
                                    20   but could provide transcripts as she was awaiting resolution, however she did not provide the
                                    21   transcripts. Ms. Ruffa followed up again on July 7; she received a response stating that
                                    22   Ms. Kohm was on vacation and asking again if Ms. Ruffa wanted her to send transcripts.
                                    23   Ms. Ruffa repeated her request for closed captions and transcripts, explaining that transcripts
                                    24   alone are not adequate accommodations and received a response the morning of July 19
                                    25   indicating that Ms. Kohm was now back from vacation and would “check [the] status of the open
                                    26   ticket.” However, Ms. Kohm has still not provided any transcripts and the course does not have
                                    27   closed captions.
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                   15
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 17 of 25



                                     1           67.     On June 22, 2021, Ms. Ruffa registered for an SHRM program called “The Future
                                     2   of Global Mobility: Beyond the Pandemic”, which had been previously recorded on June 15,
                                     3   2021. She attempted to view this program the same day, but there were no closed captions
                                     4   available in the viewing platform, nor was there a transcript available. The same day, Ms. Ruffa
                                     5   emailed webcasts@shrm.org, the contact listed in the confirmation email for those with
                                     6   questions, to request closed captions. As of close of business on July 19, Ms. Ruffa had not
                                     7   received a response.
                                     8           68.     On June 22, 2021, Ms. Ruffa registered for an SHRM program called “2021
                                     9   SHRM Government Affairs CLA Webcast Q2” to be held on June 29, 2021. The same day, she
                                    10   emailed Meredith Nethercutt, the contact listed in the confirmation email for those with
                                    11   questions, and requested closed captions and a transcript for the webinar. On June 25, 2021,
                                    12   Ms. Nethercutt responded, stating that “our current system only allows for CC post-live event.”
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   Ms. Ruffa thus does not have access to the interactive aspects of live webcasts and is at a
                                    14   disadvantage in receiving time sensitive HR information.
          (510) 665-8644




                                    15       In-Person Conferences and Events
                                    16           69.     Plaintiff Ruffa experienced barriers when seeking effective communication at
                                    17   SHRM in-person events.
                                    18          70.     SHRM hosts in-person conferences and events around the country.
                                    19          71.     SHRM fails to provide adequate access to sign language interpretation and other
                                    20   accommodations for people who are d/Deaf at these events. For example, Plaintiff Ruffa
                                    21   submitted a request on January 26, 2020 for sign language interpretation at SHRM’s annual
                                    22   conference, which was at that time planned for June 2020 in San Diego at the San Diego
                                    23   Convention Center, and for which she would have received PDC towards her recertification. She
                                    24   received an email stating that “SHRM has received your request for assistance” but with no
                                    25   details about the request. A “Customer Experience Representative” responded four days later
                                    26   from the email address customer-care@help.shrm.org as follows: “I’m afraid, at the moment we
                                    27   do not offer accommodations for conference attendees. Nevertheless, we are looking to have
                                    28   couple of on-site interpreters, which might include sign language interpreters. But for now I'll


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 16
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 18 of 25



                                     1   suggest you keep an eye out on the SHRM conference site for updates.” Ms. Ruffa responded on
                                     2   the same thread, asking to speak with someone who could help facilitate her request. The
                                     3   representative directed her to email shrmconfsem@shrm.org. Ms. Ruffa was not provided any
                                     4   means to track the status of her request.
                                     5          72.     Ms. Ruffa emailed that address along with the original customer care email
                                     6   address on February 1, 2020, requesting accommodations at the conference in San Diego. By
                                     7   February 7, she still had not received a response and followed up again. The representative
                                     8   responded later that day, informing her that her request “ha[d] been escalated for review” and
                                     9   that she would “be notified as soon as a decision has been made.” By February 26, Ms. Ruffa
                                    10   had not received any additional communication and sent another email to both SHRM addresses,
                                    11   explaining that she registered for the conference and had booked her flight and hotel and would
                                    12   like the interpreters’ information in order to arrange meeting them at the conference. By March
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   10, 2020, Ms. Ruffa still had not received any response and decided to try to find an outside
                                    14   agency who could provide an interpreter.
          (510) 665-8644




                                    15          73.     Although the 2020 Annual Conference, for which SHRM denied Ms. Ruffa in-
                                    16   person interpretation, was cancelled because of the COVID-19 pandemic, Plaintiffs are
                                    17   concerned that, once they are again able to attend in-person conferences and events operated by
                                    18   SHRM—such as the SHRM Annual Conference & Exposition scheduled to take place in
                                    19   September 2021 at the Las Vegas Convention Center and the Inclusion 2021 conference
                                    20   scheduled to take place in October 2021 at the JW Marriott in Austin, Texas—they will be
                                    21   similarly denied accommodations.
                                    22                                        CLASS ALLEGATIONS
                                    23           74.     Plaintiffs’ experiences are examples of an ongoing, systemic pattern of
                                    24   discrimination by SHRM against individuals who are d/Deaf.
                                    25          75.     Plaintiffs seek certification of the following nationwide class pursuant to Rules
                                    26   23(a) and 23(b)(2) of the Federal Rules of Civil Procedure: “all individuals in the United States
                                    27   who are d/Deaf and are currently or will be members or customers of SHRM” (“the ADA
                                    28   Class”).


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                 17
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 19 of 25



                                     1           76.     Plaintiffs seek only injunctive relief on behalf of the ADA Class.
                                     2           77.     Each Plaintiff and member of the proposed ADA Class is a “qualified person with
                                     3   a disability” pursuant to the ADA, as alleged herein.
                                     4           78.     Plaintiffs Ruffa and Canfield seek certification of the following subclass pursuant
                                     5   to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure: “all individuals in California
                                     6   who are d/Deaf and are currently or will be members or customers of SHRM” (“the Unruh
                                     7   Subclass”).
                                     8          79.     Plaintiffs Ruffa and Canfield seek only injunctive relief on behalf of the Unruh
                                     9   Subclass.
                                    10          80.     Plaintiffs Ruffa and Canfield and each member of the proposed Unruh Subclass is
                                    11   a “person with a disability” pursuant the Unruh Civil Rights Act, as alleged herein.
                                    12          81.     The persons in each class are so numerous that joinder of all such persons is
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   impractical and the disposition of their claims in a class action is a benefit to the parties and to
                                    14   the Court.
          (510) 665-8644




                                    15          82.     While the exact number of class members in each class is unknown to Plaintiffs at
                                    16   this time, the U.S. Bureau of Labor Statistics estimates that in May 2020 approximately 647,810
                                    17   individuals were employed as HR Specialists nationwide, and 75,340 individuals were employed
                                    18   as HR Specialists in California.11 According to the American Community Survey, 2.0 % of
                                    19   Americans between the ages of 18 and 64 and 1.5% of Californians between the ages of 18 and
                                    20   64 reported having a hearing difficulty.12 Thus, one would expect over 12,000 HR Specialists
                                    21   nationwide and over 1,000 HR Specialists in California to have hearing difficulties. The
                                    22   proposed class is thus sufficiently numerous such that joinder of all members is impracticable.
                                    23

                                    24   11 Human Resource Specialists, U.S. Bureau of Labor Statistics,
                                         www.bls.gov/oes/current/oes131071.htm#st (Mar. 31, 2021).
                                    25
                                         12 2019 American Community Survey: 5-year estimates, Table ID S1810, https://data.census.

                                    26   gov/cedsci/table?q=disability&g=0100000US_0400000US06&tid=ACSST5Y2019.S1810&hide
                                         Preview=true (last visited July 19, 2021). The ACS reports a person as having a hearing
                                    27   difficulty if they answer yes to the question: “Is this person deaf or does he/she have serious
                                         difficulty hearing?” See U.S. Dep’t of Com., ACS Questionnaire Informational Copy 9 (2019),
                                    28   available at https://www2.census.gov/programs-
                                         surveys/acs/methodology/questionnaires/2019/quest19.pdf.

                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                     18
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 20 of 25



                                     1             83.    There is a well-defined community of interest in the questions of law and fact
                                     2   involved affecting the parties to be represented, in that they are individuals who are d/Deaf and
                                     3   who have been harmed by SHRM’s (a) failure to ensure its professional certification exams and
                                     4   educational and other programming and events, are accessible to d/Deaf individuals and (b)
                                     5   failure to provide equal access to its services and accommodations.
                                     6             84.    Common questions of law and fact predominate, including questions raised by
                                     7   Plaintiffs’ allegations that Defendant’s failure to provide accessible programs and services and
                                     8   effective communication for d/Deaf persons violates state and federal anti-discrimination laws.
                                     9             85.    The claims of the Plaintiffs are typical of the claims of the proposed class and
                                    10   subclass as a whole. Plaintiffs, similar to members of the proposed class and subclass, have been
                                    11   and continue to be denied access to SHRM’s courses and offerings related to professional
                                    12   certification, as well as the services and accommodations it provides to the public.
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13             86.    Plaintiffs are adequate class representatives. They seek injunctive and declaratory
                                    14   relief that will benefit all members of the proposed class and subclass, and their interests are
          (510) 665-8644




                                    15   neither antagonistic to, nor in conflict with, the interests of the proposed class and subclass as a
                                    16   whole.
                                    17             87.    The attorneys representing the proposed class and subclass are experienced in
                                    18   disability law and in class action litigation. Plaintiffs’ counsel is qualified to fully prosecute this
                                    19   litigation and possesses adequate resources to see this matter through to a resolution.
                                    20             88.    Defendant has acted and/or failed to act on grounds generally applicable to the
                                    21   proposed class and subclass as a whole, thereby making appropriate final declaratory and
                                    22   injunctive relief with respect to the class and subclass as a whole.
                                    23                   FIRST CAUSE OF ACTION, ON BEHALF OF THE ADA CLASS
                                    24                       Violation of Title III of the Americans with Disabilities Act
                                                                               42 U.S.C. § 12182, et seq.
                                    25             89.    Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
                                    26   herein.
                                    27             90.    Title III of the ADA (“Title III”) and its implementing regulations entitle
                                    28   individuals with disabilities to full and equal enjoyment of the goods, services, facilities,

                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                     19
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 21 of 25



                                     1   privileges, advantages, or accommodations of any place of public accommodation. 42 U.S.C.
                                     2   § 12182(a); 28 C.F.R. § 36.201(a).
                                     3             91.   Plaintiffs and members of the proposed ADA Class are individuals who are Deaf,
                                     4   and thus were and are qualified individuals with disabilities within the meaning of the ADA. 42
                                     5   U.S.C. § 12102.
                                     6             92.   SHRM is a private entity within the meaning of the ADA. 42 U.S.C. § 12181(6).
                                     7             93.   SHRM is a “person that offers examinations or courses related to . . . certification,
                                     8   or credentialing for . . . professional . . . purposes” within the meaning of the ADA. 42 U.S.C.
                                     9   § 12189.
                                    10             94.   SHRM is a place of public accommodation in the form of a “service
                                    11   establishment” that “affect[s] commerce” within the meaning of 42 U.S.C. § 12181(7)(f).
                                    12             95.   In addition, SHRM “leases . . . or operates a place of public accommodation” by
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   holding conferences and in-person programming at hotels and conference venues around the
                                    14   United States. 42 U.S.C. §§ 12181-12182.
          (510) 665-8644




                                    15          96.      By failing to provide effective communication, including through the failure to
                                    16   provide auxiliary aids and services, SHRM fails to provide d/Deaf persons with equal access to
                                    17   its courses and offerings related to professional certification, as well as to the other services and
                                    18   accommodations it provides to the public, in violation of Title III. 42 U.S.C.
                                    19   § 12182(b)(2)(A)(iii); 36 C.F.R. § 36.303(a), (b)(1).
                                    20          97.      SHRM has violated Title III by failing to “offer . . . examinations or courses” for
                                    21   professional certification “in a place and manner accessible to persons with disabilities or offer
                                    22   alternative accessible arrangements for such individuals.” 42 U.S.C. § 12189; 28 C.F.R. §
                                    23   36.309.
                                    24          98.      SHRM has also failed to reasonably modify its policies and practices where
                                    25   necessary to ensure that d/Deaf persons have full and equal access to its services, in violation of
                                    26   Title III. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.302.
                                    27             99.   SHRM’s conduct constitutes an ongoing and continuous violation of Title III, and
                                    28   unless restrained from doing so, SHRM will continue to violate the ADA. This conduct, unless


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                   20
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 22 of 25



                                     1   enjoined, will continue to inflict injuries for which Plaintiffs and members of the proposed class
                                     2   have no adequate remedy at law. Consequently, Plaintiffs and members of the proposed ADA
                                     3   Class are entitled to injunctive relief pursuant to section 308 of the ADA, 42 U.S.C. § 12188(a),
                                     4   as well as reasonable attorneys’ fees and costs, 42 U.S.C. § 12205.
                                     5             100.   WHEREFORE, Plaintiffs and members of the proposed ADA Class request relief
                                     6   as set forth below.
                                     7             SECOND CAUSE OF ACTION, ON BEHALF OF THE UNRUH SUBCLASS
                                     8                           Violation of the Unruh Civil Rights Act
                                                                   California Civil Code § 51, et seq.
                                     9             101.   Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
                                    10   herein.
                                    11             102.   The California Unruh Civil Rights Act (“Unruh Act”) provides that all persons in
                                    12   California are free and equal, and no matter their disability, are entitled to full and equal
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   accommodations, advantages, facilities, privileges, or services in all business establishments of
                                    14   every kind whatsoever. Cal. Civ. Code § 51(b).
          (510) 665-8644




                                    15             103.   As persons who are d/Deaf, Plaintiffs Ruffa and Canfield and members of the
                                    16   proposed Unruh Subclass are persons with disabilities within the meaning of the Unruh Act. Cal.
                                    17   Civ. Code § 51(e)(1).
                                    18             104.   SHRM is a business establishment within the jurisdiction of the state of
                                    19   California, and as such is obligated to comply with the provisions of the Unruh Act. Cal. Civ.
                                    20   Code §51, et seq.
                                    21             105.   Defendant has violated the Unruh Act by intentionally excluding individuals who
                                    22   are d/Deaf from fully and equally enjoying their accommodations, advantages, facilities,
                                    23   privileges, and services. Defendant has been on notice of its failure to provide persons who are
                                    24   d/Deaf with full and equal access to its accommodations, advantages, facilities, privileges, or
                                    25   services and continue to fail to provide such persons with full and equal access.
                                    26             106.   The Unruh Act also provides, inter alia, that a violation of the ADA shall also
                                    27   constitute a violation of the Unruh Act. Cal. Civ. Code § 51(f).
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                     21
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 23 of 25



                                     1             107.   SHRM’s discriminatory conduct alleged herein includes, inter alia, the violation
                                     2   of the rights of persons with disabilities set forth in Title III of the ADA and therefore also
                                     3   violates the Unruh Act.
                                     4             108.   Defendant’s actions have violated and continue to violate the Unruh Act, and
                                     5   therefore Plaintiffs Ruffa and Canfield and members of the proposed Unruh Subclass are entitled
                                     6   to injunctive relief to remedy the discrimination, as well as reasonable attorneys’ fees. Cal. Civ.
                                     7   Code § 52.
                                     8             109.   WHEREFORE, Plaintiffs and members of the proposed Unruh Subclass request
                                     9   relief as set forth below.
                                    10       THIRD CAUSE OF ACTION, ON BEHALF OF THE ADA CLASS AND UNRUH
                                                                       SUBCLASS
                                    11
                                                                                   Declaratory Relief
                                    12             110.   Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   herein.
                                    14             111.   An actual controversy has arisen and now exists between the parties in that
          (510) 665-8644




                                    15   Plaintiffs and members of the proposed class and subclass contend, are informed, and believe
                                    16   that SHRM is violating Title III of the ADA and related state laws by excluding individuals who
                                    17   are Deaf from full and equal access to its services and accommodations.
                                    18             112.   A judicial declaration is necessary and appropriate at this time in order that each
                                    19   of the parties may know their respective rights and duties and act accordingly.
                                    20             113.   WHEREFORE, Plaintiffs and members of the proposed class and subclass request
                                    21   relief as set forth below.
                                    22         ADDITIONAL CLAIMS OF NAMED PLAINTIFFS RUFFA AND CANFIELD
                                    23             114.   Named Plaintiffs Tiffany Ruffa and Kathryn Canfield incorporate, by reference
                                    24   herein, the allegations and causes of action in paragraphs 1 through 113, inclusive.
                                    25             115.   Named Plaintiffs Ruffa and Canfield are additionally entitled to statutory
                                    26   minimum damages pursuant to California Civil Code § 52 for each and every offense each
                                    27   individual has and continues to experience in violation of the Unruh Act. Cal. Civ. Code § 52(b).
                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                     22
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 24 of 25



                                     1            116.   WHEREFORE, Named Plaintiffs Ruffa and Canfield pray for relief as set forth
                                     2   below.
                                     3                                        REQUEST FOR RELIEF
                                     4            117.   WHEREFORE, Plaintiffs and members of the proposed ADA Class and Unruh
                                     5   Subclass request relief for Defendant’s violations of Title III and the Unruh Act as follows:
                                     6                   a)      An order certifying this case as a class action under Fed. R. Civ. P. 23(a)
                                     7   and 23(b)(2), appointing Named Plaintiffs as class representatives of the ADA Class, appointing
                                     8   Tiffany Ruffa and Kathryn Canfield as class representatives of the Unruh Subclass, and
                                     9   appointing Named Plaintiffs’ attorneys as class counsel.
                                    10                   b)      A declaration that Defendant’s conduct as alleged herein has violated and
                                    11   continues to violate Title III of the ADA and the Unruh Act.
                                    12                   c)      An order enjoining Defendant and its affiliates, subsidiaries, employees,
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13   agents, and all other persons acting on its control from violating Title III of the ADA and the
                                    14   Unruh Act.
          (510) 665-8644




                                    15                   d)      A permanent injunction pursuant to the ADA and the Unruh Act requiring
                                    16   Defendant to ensure that its services and accommodations are made and maintained accessible to
                                    17   individuals who are d/Deaf.
                                    18                   e)     Damages for Named Plaintiffs Ruffa and Canfield under the Unruh Act.
                                    19                   f)     An award of Plaintiffs’ attorneys’ fees and costs, as provided by statute.
                                    20                   g)     Such other and further relief as the Court deems just and proper.
                                    21

                                    22   DATED: July 20, 2021                         Respectfully submitted,
                                    23                                                DISABILITY RIGHTS ADVOCATES
                                    24

                                    25
                                                                                       Meredith J. Weaver
                                    26                                                 Attorney for Plaintiffs

                                    27

                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                                                    23
DocuSign Envelope ID: 9778F199-7C04-4393-8D72-A3D55FD9C4C1
                                          Case 4:21-cv-05549-DMR Document 1 Filed 07/20/21 Page 25 of 25



                                     1   Pursuant to California Civil Code § 52(c)(1):
                                     2                                                 7/20/2021
                                     3
                                         Tiffany Ruffa                                   Date
                                     4
                                                                                         7/20/2021
                                     5
                                         Kathryn Canfield                                Date
                                     6

                                     7

                                     8

                                     9

                                    10

                                    11

                                    12
 DISABILITY RIGHTS ADVOCATES
 2001 CENTER STREET, FOURTH FLOOR
  BERKELEY, CALIFORNIA 94704-1204




                                    13

                                    14
          (510) 665-8644




                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                         Ruffa v. Society for Human Resource Mgmt, Case No.
                                         Plaintiffs’ Class Action Complaint                                24
